     Case 19-50012    Doc 144 Filed 05/07/19 EOD 05/07/19 16:32:45      Pg 1 of 2
                        SO ORDERED: May 7, 2019.




                        ______________________________
                        Robyn L. Moberly
                        United States Bankruptcy Judge




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

In re:                                         Chapter 11

USA GYMNASTICS, INC.,                          Case No. 18-09108-RLM-11

Debtor.                                        Adv. Proc. No. 1:19-ap-50012


USA GYMNASTICS, INC.,                         )
                                              )
Plaintiff,                                    )
                                              )
              vs.                             )
                                              )
ACE AMERICAN INSURANCE COMPANY f/k/a          )
CIGNA INSURANCE COMPANY, GREAT                )
AMERICAN ASSURANCE COMPANY, LIBERTY           )
INSURANCE UNDERWRITERS INC., NATIONAL         )
CASUALTY COMPANY, RSUI INDEMNITY              )
COMPANY, TIG INSURANCE COMPANY,               )
VIRGINIA SURETY COMPANY, INC. f/k/a           )
COMBINED SPECIALTY INSURANCE                  )
COMPANY, WESTERN WORLD INSURANCE              )
COMPANY, ENDURANCE AMERICAN                   )
INSURANCE COMPANY, AMERICAN                   )
INTERNATIONAL GROUP, INC., AMERICAN           )
HOME ASSURANCE COMPANY, and DOE               )
INSURERS,                                     )
                                              )
Defendants.                                   )
    Case 19-50012       Doc 144     Filed 05/07/19       EOD 05/07/19 16:32:45     Pg 2 of 2




   ORDER ON USA GYMNASTICS’ MOTION FOR LEAVE TO FILE A COMBINED
   BRIEF IN RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT AND
       REPLY BRIEF IN SUPPORT OF PARTIAL SUMMARY JUDGMENT

       This cause comes before the Court on Plaintiff USA Gymnastics’ Motion for Leave to

file a Combined Brief in response to Cross-Motion for Summary Judgment and Reply Brief in

Support of Partial Summary Judgment. The Court, having reviewing said Motion and being duly

advised in the premises, now grants said Motion.

       It is therefore ORDERED, ADJUDGED AND DECREED that the Court allows the

combined brief USA Gymnastics seeks to file in response to Defendant Liberty Insurance

Underwriters’ Cross-Motion for Summary Judgment and in reply in support of its own Motion

for Partial Summary Judgment may be filed in excess of the page limits of the local rules (but not

to exceed 45 pages) and on or before May 17, 2019.



                                            #   #    #




Distribution to:

All counsel of Record
U.S. Trustee
